Citation Nr: 1621608	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  14-31 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1958 to July 1960, with additional service in the Marine Corps Reserves until July 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Arthritis of lumbar spine was not shown in service or for many years thereafter,  and the most probative evidence indicates that the current low back disability is   not related to service. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  The RO's August 2011 letter to the Veteran contained the requisite notice.

In addition, the Board finds that the duty to assist has been satisfied.  The RO obtained the Veteran's service treatment records, including periodic Reserve examinations; post-service treatment records; and VA examination reports. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Analysis

Service connection may be established for a disability resulting from disease or    injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b);   see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a  period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred  in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision,    there is no requirement that the evidence submitted by the appellant or obtained    on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,  1 Vet. App. 49, 53 (1990).

The Veteran asserts that a current low back disability is related to an injury he sustained during officer basic training.  In a January 2012 written statement, the Veteran indicated that he twisted his back while rushing to get into firing position and landed on his back-side atop a water canteen attached to his belt.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with arthritis of the lumbar spine.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show no complaints of or treatment for a low back disability during service.  Reports of medical history from the Veteran's Reserve service dated August 1962 through July 1982 show no complaints of back pain,  and the Veteran consistently described his health as "excellent."  He specifically denied any history of recurrent back pain in October 1973, October 1974, March 1977, August 1878, September 1979, October 1980, October 1981, and July 1982.  Physical examinations conducted in June 1964 and October 1981 indicated that the Veteran's spine and other musculoskeletal systems were normal.  

Post-service treatment records dated December 2002 and November 2003 note        a prior history of low back pain and lumbar spine degenerative joint disease; however, the first record of treatment for a low back disability following service     is dated November 2006.  This record shows that the Veteran reported low back pain, which had its onset two months earlier.  It was noted that the Veteran had scoliosis with a convex side to the left.  The diagnosis was lumbago, and the treatment provider recommended physical therapy, therapeutic exercise, and stretching.

As arthritis of the lumbar spine was not diagnosed in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.

In August 2011, the Veteran submitted the following opinion from his chiropractor:

In my opinion, [the Veteran], to a compensable degree, i.e., at least (10) percent disabling, within one (1) year from [the] date of discharge from active military service.

No further discussion or reference to a specific disability was included in the document. 

Additionally, a December 2011 Authorization and Consent to Release Information (VA Form 21-4142) contains the following comments from the Veteran's chiropractor: 

[The Veteran] has been seeing me for chiropractic services for over one year.  He has responded well           to cave, however due to the seriousness of his spinal condition [the Veteran] needs to continue treatment on a monthly or bimonthly basis.  I believe his condition may be due to the services he performed while in the military.  As a result, this could have contributed to his severe degeneration of his low back.

The Veteran underwent a VA examination in February 2013, during which he reported the onset of back pain during training exercises while on active duty in 1958.  Specifically, he stated that he was rushing to get into firing position and twisted his back during maneuver exercises.  He denied seeking medical treatment during service, but stated that he took over-the-counter analgesics for back pain. After service, he noted intermittent back pain, but denied any treatment until approximately four years ago.  He reported current symptoms of intermittent      back pain, which sometimes radiated to the left lower extremity.   X-rays revealed lower thoracic degenerative disc disease with a slight right scoliosis.  The examiner opined that it was less likely than not that the Veteran's current low back disability was incurred in or caused by service.  The examiner reasoned that after carefully reviewing the claims file, and based on generally accepted medical principles, there was no evidence to link the Veteran's current arthritis to the claimed in-service injury because there was no record of treatment for a back injury during service     or for 25 years thereafter.    

The Board assigns no probative value to the August 2011 opinion of the Veteran's chiropractor because this opinion did not identify any disability.  See Stefl v. Nicholson, 21Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Similarly, the December 2011 opinion is entitled        to little, if any, probative weight.  In this regard, the December 2011 opinion is speculative in nature, utilizing language that the back condition "may be" due to activities in service that "could have" contributed to the current disability in the back.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a doctor's statement that a veteran's brain tumor "may well be" connected to Agent Orange exposure was speculative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the use of the term "could," without other rationale or supporting data, is speculative).  Moreover, no rationale for the opinion was provided.  See Stefl,  supra. 

Conversely, the Board finds the February 2013 opinion of the VA examiner to be highly probative.  The examiner reviewed the claims file, conducted a thorough physical examination, considered the Veteran's reported history and treatment history, and supported the opinion with rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

To the extent that the Veteran asserts that he experienced continuous lower back pain since the alleged in-service injury, his statements are not consistent with the evidence of record.  Notably, the Veteran specifically denied any recurrent lower back pain on reports of medical history dated October 1973, October 1974, March 1977, August 1878, September 1979, October 1980, October 1981, and July 1982.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  He also consistently described his health as "excellent" throughout his Reserve service and never reported symptoms of back pain on multiple medical history questionnaires and physical examinations.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110, 114 (2d Cir.1976) as recognizing the widely held view that "[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur").  Accordingly, the Veteran's assertions of continued low back pain since his claimed in-service injury are not persuasive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  

While the Veteran believes that his current low back disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of back disabilities are matters not capable of lay observation and require medical expertise to determine.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West,     12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to     the pain he has experienced since his tour in the Persian Gulf, he is not competent  to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current low back disability is not competent medical evidence.  

In sum, the preponderance of the competent, credible, and probative evidence is against the Veteran's claim, and service connection for a low back disability is denied.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for a low back disability, the doctrine is not for application.  See Gilbert, 1 Vet. App. at 56.



ORDER

Service connection for a low back disability is denied.


REMAND

The Veteran underwent a VA audiological examination in February 2013, during which he reported in-service noise exposure while working as an anti-aircraft artillery instructor.  Specifically, the Veteran reported exposure to various weapons, including 40-milimeter dual mounted guns, during firing demonstrations without the use of hearing protection.  The examiner opined that the Veteran's hearing    loss was less likely than not due to or the result of an in-service event, due to the apparent low probability of in-service noise exposure.  The examiner noted the Veteran's military occupational specialty (MOS) as a military instruction instructor indicates a low exposure to hazardous noise, and his history includes significant post-service noise exposure, including the use of firearms for hunting (reportedly without hearing protection) and the use of a lawnmower, weed eater, and chainsaw (all reportedly without hearing protection).  

The Veteran's DD Form 214 indicates that his MOS was an anti-aircraft artillery officer and that he successfully completed a course on twin 40-milimeter gun M42.  Moreover, although his precise MOS is not included in VA Fast letter 10-35, which contains a Duty MOS Noise Exposure Listing, similar occupations (Marine artillery officer, Marine anti air/warfare officer, Army air defense artillery officer) carry       a high probability of hazardous noise exposure.  As the Board finds the Veteran's reports of significant noise exposure during service is credible and consistent with his MOS and training course, and a remand is necessary in order to obtain another VA medical opinion.

Additionally, as the February 2013 VA examiner indicated that the Veteran's tinnitus was likely a symptom associated with his hearing loss, the two claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issues has been rendered).  As such, the Veteran's service connection claim for tinnitus must be remanded for contemporaneous adjudication.  See Id.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to an audiologist to obtain an opinion as to whether the Veteran's current hearing loss  is related to service.  If a new examination is deemed necessary one should be scheduled.  Following review    of the claims file, the audiologist should provide an opinion as to whether it is at least as likely as not (50 percent or higher probability) that the Veteran's bilateral hearing loss is related to in-service noise exposure.  The examiner must presume that the Veteran was exposed to hazardous noise during service while working as an anti-aircraft artillery officer.  The examiner should also address why the Veteran's current hearing loss is/is not merely a delayed reaction to in-service noise exposure. 

A complete rationale for all opinions must be provided.  If   the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation (i.e. lack of records, limits of medical knowledge, etc.).  

2.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


